Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146030                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146030
                                                                    COA: 303201
                                                                    Lake CC: 86-002451-FC
  RICHARD ALLEN SIMMONS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 13, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Carp (Docket No. 146478) and People v Eliason (Docket No. 147428)
  are pending on appeal before this Court and that the decisions in those cases may resolve
  an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           s1105
                                                                               Clerk